DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  

Response to Amendments
In the reply filed 9/14/2022, claims 21, 27 and 33 were amended. Accordingly, claims 1 – 20 are pending. 

Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments on pages 10 – 11, that prior art fails to teach, one or more features for each of the candidate locations. Perez [0030] teaches, “Such cues (e.g., labels "snjs," "ca," and "suddenlink") are compared against those labels stored in the example market information database 106 to resolve, or otherwise translate cryptic abbreviations and/or codes that refer to an organization (e.g., an ISP), a city (e.g., "snjs"), a state (e.g., "ca," "ma," etc.), or any other geographic identifier.  On the other hand, if not all of the separate originating locations ultimately yield the same last hop router, then the example hostname resolver 212 may employ a threshold test before parsing labels from the hostname for location cues.  In other words, a lower degree of confidence that the last hop router is the actual IP address location occurs when fewer than all separate originating locations yield the same last hop router name.” Here, geographic identifiers are similar to the candidate location features. 
Furthermore, Kesin teaches, determine a most likely candidate location based on the assigned confidence scores (Kesin [0176 – 0179]: “Upon determining that the network access is from a safe or trusted location, at block 1314 a host score can be determined based at least on the hostname used to access the network. … Upon determining that the network access is from a safe or trusted location, at block 1320 a location score can be determined based at least on the location from which the network is being accessed.  Even within the list of safe access locations, accesses from some locations can be more suspicious than others.  … At block 1324, an aggregate score for the network access can be determined.  The aggregate score can be a weighted score based on at least two of the hostname score, the speed score, and the location score.” Here, the weighted score is similar to the confidence score used to determine the most likely location.). Therefore, examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al., U.S. Patent Application Publication No.: 2010/0191723 (Hereinafter “Perez”), and further in view of Kesin et al., U.S. Patent Application Publication No. 2017/0099311 (Hereinafter “Kesin”).  
Regarding claim 21, Perez teaches, a system for accurately converting an IP address to a geolocation, comprising: 
a processing unit (Perez [0072]: processor); and 
a memory, including computer readable instructions, which when executed by the processing unit causes the system to (Perez [0039]: memory): 
receive a reverse DNS hostname as an input (Perez [0028]: As such, the example hostname resolver 212 of FIG. 2 performs a reverse domain name server (DNS) lookup (sometimes referred to as NSLookup (name-server lookup)) on the IP address to identify one or more cues indicative of true ownership.  For example, an ARIN database query on the IP address 64.236.16.20 identifies "AOL Transit Data Network" as the organization that has registered IP addresses ranging from 64.236.0.0 to 64.236.255.255.  However, the ultimate party and/or end user for the IP address 64.236.16.20 is more accurately determined based on a reverse DNS lookup (also referred to as a reverse resolve) performed by the example hostname resolver 212, which reveals a hostname of "www2.cnn.com."); 
access a plurality of dictionaries (Perez [0017]: “The example registry database 104 may include one or more databases that identify which registrant is associated with one or more registered IP addresses and/or domain names.” Here, dictionaries are similar to databases associated with various features / domain names.), wherein each dictionary is associated with a feature type and comprises (Perez [0030]: “geographic identifier” are features): a distinct key for matching against a part of a reverse DNS hostname (Perez [0045]: On the other hand, in the event that the IP address of interest is not stored in the example market information database 106 (block 602) or the time/date threshold is exceeded (block 604), then the example hostname resolver 212 performs a reverse DNS lookup (also referred to as a reverse-resolve) using the IP address of interest to retrieve an associated hostname (block 608).), a list of candidate locations that match the distinct key, and one or more features for each of the candidate locations (Perez [0030]: Such cues (e.g., labels "snjs," "ca," and "suddenlink") are compared against those labels stored in the example market information database 106 to resolve, or otherwise translate cryptic abbreviations and/or codes that refer to an organization (e.g., an ISP), a city (e.g., "snjs"), a state (e.g., "ca," "ma," etc.), or any other geographic identifier.  On the other hand, if not all of the separate originating locations ultimately yield the same last hop router, then the example hostname resolver 212 may employ a threshold test before parsing labels from the hostname for location cues.  In other words, a lower degree of confidence that the last hop router is the actual IP address location occurs when fewer than all separate originating locations yield the same last hop router name.); 
based on the plurality of dictionaries, generate a list of candidate locations with corresponding confidence scores, wherein generating the list of candidate locations comprises: splitting the input reverse DNS hostname into hostname parts (Perez [0030]: To improve the confidence level that the last router hop is correct during the trace-route, the example hostname resolver 212 performs a multi-location trace-route, in which the originating trace-route test uses the same IP address of interest, but at separate originating locations.  …  If all trace-route tests identify the same last hop router information (e.g., s208-180-36-166.snjs.ca.sta.suddenlink.net), then the example hostname resolver 212 parses the labels of the hostname for cues indicative of location.  …  On the other hand, if not all of the separate originating locations ultimately yield the same last hop router, then the example hostname resolver 212 may employ a threshold test before parsing labels from the hostname for location cues.  In other words, a lower degree of confidence that the last hop router is the actual IP address location occurs when fewer than all separate originating locations yield the same last hop router name.);
iterating over each hostname part against the plurality of dictionaries for determining whether the hostname part matches a key in a dictionary (Perez [0038] identified that one or more iterations through the illustrated example process 400 of FIG. 4 gathers additional candidate IP addresses for testing, as described in further detail below. IP addresses obtained through the one or more iteration may be saved to a memory and/or database for individual testing, which determines, in part, an active or inactive status of each candidate IP address.); 
when a hostname part matches a key, identifying corresponding candidate locations and one or more features for the key (Perez [0051]: If, instead, all three trace-routes do not identify a common last hop router hostname (block 618), then the example hostname resolver 212 compares each returned hostname for a match in the example market information database 106 and resolves a corresponding location if a match is found (block 622), otherwise the IP address of interest is flagged for follow-up (block 624).); and 
Perez does not clearly teach, assigning a confidence score to each candidate location However, Kesin [0210] teaches, “The "Location Score" 1728 for a particular user account measures risk associated with the locations from which the particular user account was accessed.  For instance, a particular geographic region can be known (e.g., to a system administrator) to be associated with malicious activity.  The "Location Score" 1728 can thus be greater if the particular user account is being accessed from the particular geographic region.  Additionally, the "Location Score" 1728 can be greater if the particular user account is being accessed from geographic regions that the particular user account has not, or rarely, previously been accessed from.”); and 
determine a most likely candidate location based on the assigned confidence scores (Kesin [0176 – 0179]: “Upon determining that the network access is from a safe or trusted location, at block 1314 a host score can be determined based at least on the hostname used to access the network. … Upon determining that the network access is from a safe or trusted location, at block 1320 a location score can be determined based at least on the location from which the network is being accessed.  Even within the list of safe access locations, accesses from some locations can be more suspicious than others.  … At block 1324, an aggregate score for the network access can be determined.  The aggregate score can be a weighted score based on at least two of the hostname score, the speed score, and the location score.” Here, the weighted score is similar to the confidence score used to determine the most likely location.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Perez et al. to the Kesin’s system by adding the feature of location scores. The references (Perez and Kesin) teach features that are analogous art and they are directed to the same field of endeavor, such as data network. Ordinary skilled artisan would have been motivated to do so to provide Perez’s system with enhanced data locations / network access. (See Kesin [Abstract], [0176-0179], [0210]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 22, the system of claim 21, wherein the one or more feature types with which the plurality of dictionaries are associated include at least one of: 
a city name; an administrative region; a country; a city name without vowels; an alternate city name; and an abbreviated city name (Perez [0030]: “a city, a state, or any other geographic identifier…”).
Regarding claim 23, the system of claim 21, wherein splitting the input reverse DNS hostname into a plurality of hostname parts further comprises computer readable instructions, which when executed by the processing unit causes the system to:
split the input reverse DNS hostname based on at least one of:
punctuation (Perez [0025]: punctuation); a switch from a letter to a number; a switch from a letter to a number; n-grams of a certain length; and a public suffix list.
Regarding claim 24, the system of claim 21, further comprising computer readable instructions, which when executed by the processing unit causes the system to:
enrich each the location candidates with add-on features, wherein the add-on features depend on a current context of both the input reverse DNS hostname and the location candidate and its features (Kesin [0176 – 0179]: “Upon determining that the network access is from a safe or trusted location, at block 1314 a host score can be determined based at least on the hostname used to access the network. … Upon determining that the network access is from a safe or trusted location, at block 1320 a location score can be determined based at least on the location from which the network is being accessed.  Even within the list of safe access locations, accesses from some locations can be more suspicious than others.  … At block 1324, an aggregate score for the network access can be determined.  The aggregate score can be a weighted score based on at least two of the hostname score, the speed score, and the location score.”).
Regarding claim 25, the system of claim 21, further comprising computer readable instructions, which when executed by the processing unit causes the system to:
add a binary label for each location candidate that relates to whether the location candidate may be valid (Kesin [0097]: binary data).
Regarding claim 26, the system of claim 21, wherein the one or more features for each of the candidate locations from the plurality of dictionaries comprise a main feature and one or more related features (Perez [0030]: Such cues (e.g., labels "snjs," "ca," and "suddenlink") are compared against those labels stored in the example market information database 106 to resolve, or otherwise translate cryptic abbreviations and/or codes that refer to an organization (e.g., an ISP), a city (e.g., "snjs"), a state (e.g., "ca," "ma," etc.), or any other geographic identifier.).
Regarding claim 27, Perez teaches, a method for accurately converting an IP address to a geolocation, comprising: 
receiving a reverse DNS hostname as an input (Perez [0028]: As such, the example hostname resolver 212 of FIG. 2 performs a reverse domain name server (DNS) lookup (sometimes referred to as NSLookup (name-server lookup)) on the IP address to identify one or more cues indicative of true ownership.  For example, an ARIN database query on the IP address 64.236.16.20 identifies "AOL Transit Data Network" as the organization that has registered IP addresses ranging from 64.236.0.0 to 64.236.255.255.  However, the ultimate party and/or end user for the IP address 64.236.16.20 is more accurately determined based on a reverse DNS lookup (also referred to as a reverse resolve) performed by the example hostname resolver 212, which reveals a hostname of "www2.cnn.com."); 
accessing a plurality of dictionaries (Perez [0017]: “The example registry database 104 may include one or more databases that identify which registrant is associated with one or more registered IP addresses and/or domain names.” Here, dictionaries are similar to databases associated with various features / domain names.), wherein each dictionary is associated with a feature type and comprises (Perez [0030]: any other geographic identifier): a distinct key for matching against a part of a reverse DNS hostname (Perez [0045]: On the other hand, in the event that the IP address of interest is not stored in the example market information database 106 (block 602) or the time/date threshold is exceeded (block 604), then the example hostname resolver 212 performs a reverse DNS lookup (also referred to as a reverse-resolve) using the IP address of interest to retrieve an associated hostname (block 608).), a list of candidate locations that match the distinct key, and one or more features for each of the candidate locations (Perez [0030]: Such cues (e.g., labels "snjs," "ca," and "suddenlink") are compared against those labels stored in the example market information database 106 to resolve, or otherwise translate cryptic abbreviations and/or codes that refer to an organization (e.g., an ISP), a city (e.g., "snjs"), a state (e.g., "ca," "ma," etc.), or any other geographic identifier.  On the other hand, if not all of the separate originating locations ultimately yield the same last hop router, then the example hostname resolver 212 may employ a threshold test before parsing labels from the hostname for location cues.  In other words, a lower degree of confidence that the last hop router is the actual IP address location occurs when fewer than all separate originating locations yield the same last hop router name.); 
based on the plurality of dictionaries, generating a list of candidate locations with corresponding confidence scores, wherein generating the list of candidate locations comprises: splitting the input reverse DNS hostname into hostname parts (Perez [0030]: To improve the confidence level that the last router hop is correct during the trace-route, the example hostname resolver 212 performs a multi-location trace-route, in which the originating trace-route test uses the same IP address of interest, but at separate originating locations.  …  If all trace-route tests identify the same last hop router information (e.g., s208-180-36-166.snjs.ca.sta.suddenlink.net), then the example hostname resolver 212 parses the labels of the hostname for cues indicative of location.  …  On the other hand, if not all of the separate originating locations ultimately yield the same last hop router, then the example hostname resolver 212 may employ a threshold test before parsing labels from the hostname for location cues.  In other words, a lower degree of confidence that the last hop router is the actual IP address location occurs when fewer than all separate originating locations yield the same last hop router name.); 
iterating over each hostname part against the plurality of dictionaries for determining whether the hostname part matches a key in a dictionary (Perez [0038] identified that one or more iterations through the illustrated example process 400 of FIG. 4 gathers additional candidate IP addresses for testing, as described in further detail below. IP addresses obtained through the one or more iteration may be saved to a memory and/or database for individual testing, which determines, in part, an active or inactive status of each candidate IP address.); 
when a hostname part matches a key, identifying corresponding candidate locations and one or more features for the key (Perez [0051]: If, instead, all three trace-routes do not identify a common last hop router hostname (block 618), then the example hostname resolver 212 compares each returned hostname for a match in the example market information database 106 and resolves a corresponding location if a match is found (block 622), otherwise the IP address of interest is flagged for follow-up (block 624).); and 
Perez does not clearly teach, assigning a confidence score to each candidate location; However, Kesin [0210] teaches, “The "Location Score" 1728 for a particular user account measures risk associated with the locations from which the particular user account was accessed.  For instance, a particular geographic region can be known (e.g., to a system administrator) to be associated with malicious activity.  The "Location Score" 1728 can thus be greater if the particular user account is being accessed from the particular geographic region.  Additionally, the "Location Score" 1728 can be greater if the particular user account is being accessed from geographic regions that the particular user account has not, or rarely, previously been accessed from.” and 
determining a most likely candidate location based on the assigned confidence scores (Kesin [0176 – 0179]: “Upon determining that the network access is from a safe or trusted location, at block 1314 a host score can be determined based at least on the hostname used to access the network. … Upon determining that the network access is from a safe or trusted location, at block 1320 a location score can be determined based at least on the location from which the network is being accessed.  Even within the list of safe access locations, accesses from some locations can be more suspicious than others.  … At block 1324, an aggregate score for the network access can be determined.  The aggregate score can be a weighted score based on at least two of the hostname score, the speed score, and the location score.” Here, the weighted score is similar to the confidence score used to determine the most likely location.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Perez et al. to the Kesin’s system by adding the feature of location scores. The references (Perez and Kesin) teach features that are analogous art and they are directed to the same field of endeavor, such as data network. Ordinary skilled artisan would have been motivated to do so to provide Perez’s system with enhanced data locations / network access. (See Kesin [Abstract], [0176-0179], [0210]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 28, the method of claim 27, wherein the one or more feature types with which the plurality of dictionaries are associated include at least one of: a city name; an administrative region; a country; a city name without vowels; an alternate city name; and an abbreviated city name (Perez [0030]: “a city, a state, or any other geographic identifier…”).
Regarding claim 29, the method of claim 27, wherein splitting the input reverse DNS hostname into a plurality of hostname parts further comprises: splitting the input reverse DNS hostname based on at least one of: punctuation (Perez [0025]: punctuation); a switch from a letter to a number; a switch from a letter to a number; n-grams of a certain length; and a public suffix list.
Regarding claim 30, the method of claim 27, further comprising:
enriching each the location candidates with add-on features, wherein the add-on features depend on a current context of both the input reverse DNS hostname and the location candidate and its features (Kesin [0176 – 0179]: “Upon determining that the network access is from a safe or trusted location, at block 1314 a host score can be determined based at least on the hostname used to access the network. … Upon determining that the network access is from a safe or trusted location, at block 1320 a location score can be determined based at least on the location from which the network is being accessed.  Even within the list of safe access locations, accesses from some locations can be more suspicious than others.  … At block 1324, an aggregate score for the network access can be determined.  The aggregate score can be a weighted score based on at least two of the hostname score, the speed score, and the location score.”).
Regarding claim 31, the method of claim 27, further comprising:
adding a binary label for each location candidate that relates to whether the location candidate may be valid (Kesin [0097]: binary data).
Regarding claim 32, the method of claim 27, wherein the one or more features for each of the candidate locations from the plurality of dictionaries comprise a main feature and one or more related features (Perez [0030]: Such cues (e.g., labels "snjs," "ca," and "suddenlink") are compared against those labels stored in the example market information database 106 to resolve, or otherwise translate cryptic abbreviations and/or codes that refer to an organization (e.g., an ISP), a city (e.g., "snjs"), a state (e.g., "ca," "ma," etc.), or any other geographic identifier.).
Regarding claim 33, Perez teaches, a method for accurately converting an IP address to a geolocation, comprising:
receiving a reverse DNS hostname as an input (Perez [0028]: As such, the example hostname resolver 212 of FIG. 2 performs a reverse domain name server (DNS) lookup (sometimes referred to as NSLookup (name-server lookup)) on the IP address to identify one or more cues indicative of true ownership.  For example, an ARIN database query on the IP address 64.236.16.20 identifies "AOL Transit Data Network" as the organization that has registered IP addresses ranging from 64.236.0.0 to 64.236.255.255.  However, the ultimate party and/or end user for the IP address 64.236.16.20 is more accurately determined based on a reverse DNS lookup (also referred to as a reverse resolve) performed by the example hostname resolver 212, which reveals a hostname of "www2.cnn.com.");
accessing a plurality of dictionaries (Perez [0017]: “The example registry database 104 may include one or more databases that identify which registrant is associated with one or more registered IP addresses and/or domain names.” Here, dictionaries are similar to databases associated with various features / domain names.), wherein each dictionary is associated with a feature type and comprises (Perez [0030]: any other geographic identifier): a distinct key for matching against a part of a reverse DNS hostname (Perez [0045]: On the other hand, in the event that the IP address of interest is not stored in the example market information database 106 (block 602) or the time/date threshold is exceeded (block 604), then the example hostname resolver 212 performs a reverse DNS lookup (also referred to as a reverse-resolve) using the IP address of interest to retrieve an associated hostname (block 608).), a list of candidate locations that match the distinct key, and one or more features for each of the candidate locations (Perez [0030]: Such cues (e.g., labels "snjs," "ca," and "suddenlink") are compared against those labels stored in the example market information database 106 to resolve, or otherwise translate cryptic abbreviations and/or codes that refer to an organization (e.g., an ISP), a city (e.g., "snjs"), a state (e.g., "ca," "ma," etc.), or any other geographic identifier.  On the other hand, if not all of the separate originating locations ultimately yield the same last hop router, then the example hostname resolver 212 may employ a threshold test before parsing labels from the hostname for location cues.  In other words, a lower degree of confidence that the last hop router is the actual IP address location occurs when fewer than all separate originating locations yield the same last hop router name.); 
based on the plurality of dictionaries, generating a list of candidate locations with corresponding confidence scores, wherein generating the list of candidate locations comprises: splitting the input reverse DNS hostname into hostname parts (Perez [0030]: To improve the confidence level that the last router hop is correct during the trace-route, the example hostname resolver 212 performs a multi-location trace-route, in which the originating trace-route test uses the same IP address of interest, but at separate originating locations.  …  If all trace-route tests identify the same last hop router information (e.g., s208-180-36-166.snjs.ca.sta.suddenlink.net), then the example hostname resolver 212 parses the labels of the hostname for cues indicative of location.  …  On the other hand, if not all of the separate originating locations ultimately yield the same last hop router, then the example hostname resolver 212 may employ a threshold test before parsing labels from the hostname for location cues.  In other words, a lower degree of confidence that the last hop router is the actual IP address location occurs when fewer than all separate originating locations yield the same last hop router name.);
iterating over each hostname part against the plurality of dictionaries for determining whether the hostname part matches a key in a dictionary (Perez [0038] identified that one or more iterations through the illustrated example process 400 of FIG. 4 gathers additional candidate IP addresses for testing, as described in further detail below. IP addresses obtained through the one or more iteration may be saved to a memory and/or database for individual testing, which determines, in part, an active or inactive status of each candidate IP address.); and 
when a hostname part matches a key, identifying corresponding candidate locations and one or more features for the key (Perez [0051]: If, instead, all three trace-routes do not identify a common last hop router hostname (block 618), then the example hostname resolver 212 compares each returned hostname for a match in the example market information database 106 and resolves a corresponding location if a match is found (block 622), otherwise the IP address of interest is flagged for follow-up (block 624).); and
Perez does not clearly teach, determining a most likely candidate of the list of candidate locations. However, Kesin [0176 – 0179]: “Upon determining that the network access is from a safe or trusted location, at block 1314 a host score can be determined based at least on the hostname used to access the network. … Upon determining that the network access is from a safe or trusted location, at block 1320 a location score can be determined based at least on the location from which the network is being accessed.  Even within the list of safe access locations, accesses from some locations can be more suspicious than others.  … At block 1324, an aggregate score for the network access can be determined.  The aggregate score can be a weighted score based on at least two of the hostname score, the speed score, and the location score.” Here, the weighted score is similar to the confidence score used to determine the most likely location.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Perez et al. to the Kesin’s system by adding the feature of location scores. The references (Perez and Kesin) teach features that are analogous art and they are directed to the same field of endeavor, such as data network. Ordinary skilled artisan would have been motivated to do so to provide Perez’s system with enhanced data locations / network access. (See Kesin [Abstract], [0176-0179], [0210]). One of the biggest advantages of network machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 34, the method of claim 33 wherein determining a most likely candidate of the list of candidate locations further comprises:
calculating a confidence score for each candidate location (Kesin [0210]: “The "Location Score" 1728 for a particular user account measures risk associated with the locations from which the particular user account was accessed.  For instance, a particular geographic region can be known (e.g., to a system administrator) to be associated with malicious activity.  The "Location Score" 1728 can thus be greater if the particular user account is being accessed from the particular geographic region.  Additionally, the "Location Score" 1728 can be greater if the particular user account is being accessed from geographic regions that the particular user account has not, or rarely, previously been accessed from.”); and 
determining the most likely candidate based on a highest ranking confidence score (Kesin [0176 – 0179]: “Upon determining that the network access is from a safe or trusted location, at block 1314 a host score can be determined based at least on the hostname used to access the network. … Upon determining that the network access is from a safe or trusted location, at block 1320 a location score can be determined based at least on the location from which the network is being accessed.  Even within the list of safe access locations, accesses from some locations can be more suspicious than others.  … At block 1324, an aggregate score for the network access can be determined.  The aggregate score can be a weighted score based on at least two of the hostname score, the speed score, and the location score.” Here, the weighted score is similar to the confidence score used to determine the most likely location.).
Regarding claim 35, the method of claim 33 wherein determining a most likely candidate of the list of candidate locations further comprises:
determining the IP address of the reverse DNS hostname; selecting a set of nearby IP address neighbors; determining the reverse DNS hostname of each neighbor; generating a set of probable location candidates for each neighbor (Perez [0028]: The methods and apparatus described herein further determine a corresponding location and more detailed ownership information.  In other words, while the ARIN query described above identifies the organization that registered the IP address of interest, such organization may be a reseller of IP addresses rather than the ultimate user.  As such, the example hostname resolver 212 of FIG. 2 performs a reverse domain name server (DNS) lookup (sometimes referred to as NSLookup (name-server lookup)) on the IP address to identify one or more cues indicative of true ownership.  For example, an ARIN database query on the IP address 64.236.16.20 identifies "AOL Transit Data Network" as the organization that has registered IP addresses ranging from 64.236.0.0 to 64.236.255.255.  However, the ultimate party and/or end-user for the IP address 64.236.16.20 is more accurately determined based on a reverse DNS lookup (also referred to as a reverse resolve) performed by the example hostname resolver 212, which reveals a hostname of "www2.cnn.com." Accordingly, the example hostname resolver 212 parses the hostname, extracts "cnn" and confirms the true end-user as CNN if a label-match is found in the example market information database 106.);
intersecting the location candidates with the probable location candidates for each neighbor (Perez [0025]: Additionally, the IP address aggregator 204 may select one or more neighboring IP addresses that could be part of a block of IP addresses registered by the ISP associated with the panelist.); and
selecting a candidate location as the most likely candidate based on a most-frequently occurring location candidate (Perez [0020]: As described above, the labels within the example hostname provide at least two geographic cues (i.e., "ma," and "boston") of where the IP address of interest is likely being used.  In this example, the most likely geographic location associated with the IP address 68.87.148.146 is Boston, Mass.).
Regarding claim 36, the method of claim 33 wherein determining a most likely candidate of the list of candidate locations further comprises:
determining the IP address of the reverse DNS hostname (Perez [0028]: As such, the example hostname resolver 212 of FIG. 2 performs a reverse domain name server (DNS) lookup (sometimes referred to as NSLookup (name-server lookup)) on the IP address to identify one or more cues indicative of true ownership.);
obtaining a dataset of traceroutes between nodes on the Internet and an IP address; identifying traceroutes in the dataset that includes a target IP address of the reverse DNS hostname on the traceroute path (Perez [0020]: However, a User Datagram Protocol (UDP) and/or an Internet Control Message Protocol (ICMP) trace-route of the IP address 68.87.148.146 reveals that the last router hostname is "ge-0-1-ubr01.warren.ma.boston.comcast.net." As described above, the labels within the example hostname provide at least two geographic cues (i.e., "ma," and "boston") of where the IP address of interest is likely being used.  In this example, the most likely geographic location associated with the IP address 68.87.148.146 is Boston, Mass.);
from each matched traceroute, extracting nodes which are close to the target IP address based on latency; determining the reverse DNS hostname of each extracted node; determining the location candidates of each extracted node (Perez [0021]: To better resolve hostname labels and determine geographic and/or organizational association(s), the methods and apparatus described herein parse the hostname labels and search the example market information database 106 for matching (e.g., logical ANDed) combinations.  In the event that a match of two or more labels is found after a logical AND, a candidate geographic location and/or associated organization associated with the IP address may be determined.  To illustrate with the above-identified example hostname "snjs.ca.sta.suddenlink.net," the methods and apparatus described herein search for a combination of labels "snjs," "ca," and "suddenlink" before concluding that the router hostname is properly associated with the organization Suddenlink Communications, Inc.  located in San Jose, Calif.); 
intersecting the location candidates of the reverse DSN hostname with the location candidates of each extracted node (Perez [0028]: As such, the example hostname resolver 212 of FIG. 2 performs a reverse domain name server (DNS) lookup (sometimes referred to as NSLookup (name-server lookup)) on the IP address to identify one or more cues indicative of true ownership.  For example, an ARIN database query on the IP address 64.236.16.20 identifies "AOL Transit Data Network" as the organization that has registered IP addresses ranging from 64.236.0.0 to 64.236.255.255.  However, the ultimate party and/or end-user for the IP address 64.236.16.20 is more accurately determined based on a reverse DNS lookup (also referred to as a reverse resolve) performed by the example hostname resolver 212, which reveals a hostname of "www2.cnn.com." Accordingly, the example hostname resolver 212 parses the hostname, extracts "cnn" and confirms the true end-user as CNN if a label-match is found in the example market information database 106.); and 
selecting a candidate location as the most likely candidate based on a most-frequently occurring location candidate (Perez [0025]: Without limitation, the example IP address aggregator 204 selects one or more IP addresses of one or more panelist households 122a-c. Additionally, the IP address aggregator 204 may select one or more neighboring IP addresses that could be part of a block of IP addresses registered by the ISP associated with the panelist.  The IP address aggregator 204 may also invoke the registry manager 210 to obtain one or more IP addresses associated with a specific organization/ISP.).
Regarding claim 37, the method of claim 33, further comprising:
enriching each the location candidates with add-on features, wherein the add-on features depend on a current context of both the input reverse DNS hostname and the location candidate and its features (Kesin [0176 – 0179]: “Upon determining that the network access is from a safe or trusted location, at block 1314 a host score can be determined based at least on the hostname used to access the network. … Upon determining that the network access is from a safe or trusted location, at block 1320 a location score can be determined based at least on the location from which the network is being accessed.  Even within the list of safe access locations, accesses from some locations can be more suspicious than others.  … At block 1324, an aggregate score for the network access can be determined.  The aggregate score can be a weighted score based on at least two of the hostname score, the speed score, and the location score.”).
Regarding claim 38, the method of claim 33, further comprising:
adding a binary label for each location candidate that relates to whether the location candidate may be valid (Kesin [0097]: binary data).
Regarding claim 39, the method of claim 33, wherein the one or more features for each of the candidate locations from the plurality of dictionaries comprise a main feature and one or more related features (Perez [0030]: Such cues (e.g., labels "snjs," "ca," and "suddenlink") are compared against those labels stored in the example market information database 106 to resolve, or otherwise translate cryptic abbreviations and/or codes that refer to an organization (e.g., an ISP), a city (e.g., "snjs"), a state (e.g., "ca," "ma," etc.), or any other geographic identifier.).
Regarding claim 40, the method of claim 33, wherein the one or more feature types with which the plurality of dictionaries are associated include at least one of:
a city name; an administrative region; a country; a city name without vowels; an alternate city name; and an abbreviated city name (Perez [0030]: “a city, a state, or any other geographic identifier…”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pangeni, US 2019/0058718, Systems and Methods to detect and monitor DNS tunneling 
Cai, US 2017/0214677, Methods of Collaborative Hardware and Software DNS Acceleration and DDOS Protection
Smith, US 2016/0191548, Method and System for Misuse Detection
Kafle, US 2016/0014020, Method for Link Failure Detection and Session Transfer to a lively link in the multihoming Environment of ID/locator split-based networks
Peterson, US 2012/0246303, Log Collection, Structuring, and Processing
Lu, US 2010/0191577, Methods and Apparatus to collect broadband market data
Mahjoub, US 10,740,363, Domain Classification based on Domain Name System (DNS) Traffic
Pon, US 10,171,318, System and Method of Identifying Internet-facing Assets

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154